This is my first General
Assembly as Prime Minister. I was here as Foreign
Minister, when the waves of change were sweeping away
the cold-war era. I recall the optimism shared by many
about a more humane and harmonious international system.
I remember the sounds of joy as freedom, democracy and
the market economy rang victorious on a global scale.
Indeed, significant changes have taken place since
then. New States have joined the family of nations. A
broader and deeper commitment to contemporary values has
taken root. The international climate long dictated by
ideological divisions has withered away. At no time in
recent history have nations become so close to each other
around shared values.
Yet this is not the full story. The late twentieth
century is full of paradoxes and competing currents. For the
fortunate among us, the world has never offered more —
better education, better health care, greater prosperity. But
these fruits are denied to the vast majority of the planet?s
population. The number of people who live in dire poverty
is growing.
Admittedly, our overall security environment has
improved. But the resurgence of aggression, extreme
ethnic nationalism, tribalism, religious fundamentalism,
racism, xenophobia and cultural discrimination pose new
threats to international peace and stability. Cultural and
religious intolerance is breeding more conflicts than ever
before. International terrorism, openly sponsored by some
States, has become a formidable threat to civilized
societies. The interconnected groups that engage in
terrorism, organized crime and drug-smuggling challenge
our security and well-being.
The threat of nuclear confrontation between the
super-Powers has been eliminated; the danger of the
proliferation of weapons of mass destruction still looms
on the horizon.
The two contradictory trends in the world — one
towards fragmentation and conflict, the other towards
globalization and cooperation — require a careful and
sober analysis. This new dialectic defines the framework
in which we have to operate. The integrity of the nation
State, and the demands of an even more interdependent
world must be harmonized and balanced.
The United Nations was our collective response to
the challenges of the past. It was built on the ashes of the
Second World War. The bitter experiences of that war left
their imprint on the Charter, the rules that govern its work
and its structure. To its credit, this Organization has
helped bring peace, prosperity and hope to millions of
people around the globe. Indeed, over a span of 53 years
the United Nations has managed very complex
humanitarian emergencies, from civil wars to the mass
movement of refugees and health epidemics. For millions
of people around the world, the United Nations is not a
faceless institution. It is the difference between peace and
war. It is food for those on the borderline of starvation
and medicine to those on the brink of death. But, above
all, the United Nations remains our hope for a better,
peaceful and secure future.
In this time of challenge and change, the United
Nations is more important than ever. It is here at the
United Nations that we must fight together against the
forces of destruction. It is here that we must strive to
strengthen democratic institutions, to further promote and
protect all human rights and fundamental freedoms, and
to punish those responsible for crimes against humanity.
It is here that we must open the door to development
for many nations trapped in poverty. Their misery is a
24


challenge to all of us. But, above all, the United Nations
must promote justice so that peace may endure.
As we stand at the threshold of a new millennium, it
is our duty to chart a new course for the United Nations
and set a common standard for the behaviour of nations.
I suggest that we should focus greater effort on the
following areas.
The first is preventing conflicts in potential crisis
areas. I believe there is no shortage of information on a
brewing crisis. By the time a crisis is addressed at the
United Nations, it has already taken on critical proportions
and often reached a point of no return. Bosnia is the most
tragic example. Regional organizations should play a more
effective role in defusing tensions from their onset.
Regional organizations and the United Nations should
establish an effective mechanism for coordination and
consultation.
The second area is peace-building. We must devise a
new approach to peace-building to provide lasting security.
Even when a ceasefire is holding or elections have taken
place, the social and institutional grounds appear to be very
shaky. The United Nations must have both a programme
and experts to help countries emerge from conflicts.
The third area is sustainable development. If the
United Nations is to maintain its credibility for its
Members, it must enable people to lift themselves out of
poverty. There must be more effective coordination between
United Nations aid, international efforts and contributions
from donor countries. Obviously, funding is a major
concern, but a coordinated and streamlined strategy is
equally important.
The emphasis recently placed by the United Nations
on the problems of Africa is an encouraging starting point.
It should give direction to our efforts to eliminate poverty
in all regions where we witness human misery.
The fourth area is one standard for all. Despite all
solemn declarations, international conventions and the legal
framework, there seems to be no end in sight to
discriminatory practices and double standards. The division
of the world along religious, ethnic and cultural fault lines
is an invitation to disaster. We must all ensure that no
nation in the world feels discriminated against on the
grounds of its cultural or religious identity.
My final point pertains to the fight against terrorism.
We have to eliminate this major threat to our citizens and
nations. I share the views expressed by President Clinton.
We have to place the combat against terrorism at the top
of our agenda. There must be no excuses, no false
justifications.
The demands on the United Nations have grown
enormously. We all agree that reform is vital. We support
the Secretary-General in his substantive reforms. We
believe that reform must be comprehensive. It must also
include the reform of the Security Council. Piecemeal
efforts and inadequate measures do not offer a solution.
The representative character of the Security Council must
be enhanced to meet the expectations of the largest
segment of the United Nations membership. The Council
must become more responsive and transparent. Reform
must render this organ more accountable, effective and
democratic, so that it can exercise authority and offer
moral guidance.
Turkish foreign policy is defined by a blend of our
history, culture and geostrategic location at the crossroads
of Asia and Europe. It corresponds to the aspirations of
our people for peace, stability and prosperity. As a secular
democratic country with a predominantly Muslim
population, we combine our national heritage with a
strong commitment to modernism.
On all the issues and disputes that figure on the
agenda of the international community, our policies are
clear and consistent. We oppose aggression and believe
that any breach of international law and legitimacy must
not be condoned. We have always advocated the
resolution of disputes through peaceful means and
dialogue. Turkey has been an active actor in the efforts to
contribute to the peaceful settlement of outstanding
disputes. We participate extensively in peacekeeping and
peace enforcement operations.
We live in a region where there are major currents
of instability and conflict. Indeed, almost every major
issue that consumes the international community — from
the Balkans to the Caucasus, from the Middle East to the
Gulf — affects our security and well-being. Conscious of
these challenges, we have assumed an important role in
contributing to the efforts aimed at peacefully resolving
conflicts and preserving security and stability. We are
actively promoting regional peace through regional
cooperation initiatives. Both the Black Sea Economic
Cooperation and the Economic Cooperation Organization
are cases in point.
25


The Balkan region is a test case with regard to the
challenges we face in the post-cold-war era. It is here that
we must prove that multicultural and multi-ethnic societies
have a chance to live in peace and harmony. We thought
that we had all drawn our bitter lessons from the tragedy of
Bosnia and Herzegovina. We must never allow it to happen
again.
However, the recent violence in Kosovo is similar to
what transpired in Bosnia and Herzegovina; it is of the
same making, the result of the same mentality. Within the
territorial integrity of the Federal Republic of Yugoslavia,
Kosovo must regain its autonomous status in a manner that
satisfies all the ethnic groups.
Regional stability is a prerequisite for international
peace. That is why we have taken a number of initiatives
to resolve outstanding problems with some of our
neighbours. A problem that has preoccupied Turkish-
Bulgarian relations for almost half a century has recently
been resolved successfully in good faith by the two
countries. This achievement demonstrates vividly that even
the most complex issues can be resolved if there is political
will and courage on both sides.
Several interrelated problems, mostly pertaining to the
Aegean and inherited from the past, continue to mar
Turkish-Greek relations. It is our ardent hope that these
questions will be addressed between the two countries
through a meaningful dialogue, without excluding any
United Nations-agreed method of peaceful settlement. We
call upon the Government of Greece to dedicate itself to a
dialogue with Turkey.
The question of Cyprus is at a critical juncture. The
course pursued by Greece and the Greek Cypriots poses a
serious threat to the security of the Turkish Republic of
Northern Cyprus and of Turkey. It is also detrimental to
peace and stability in the eastern Mediterranean.
On the military front, the policies of the Greek/Greek
Cypriot camp have heightened tensions on the island. The
clock is ticking for the deployment of the S-300 missile
system.
On the political front, the decision of the European
Union to start accession negotiations with the Greek
Cypriot side has altered all the parameters and the
established framework for a settlement. Regrettably, this
process serves only to perpetuate the division of the island.
Turkey fully supports the initiative tabled at this
critical time by President Denktas¸ on 31 August 1998.
This proposal of historic importance foresees the
establishment of a Cyprus confederation. We believe this
proposal provides a perspective for a just and lasting
settlement. It corresponds to the realities of the island. It
protects the vital and legitimate interests of all the parties
concerned. It aims at preserving the integrity of the
island. It is in line with the United Nations approach to
reaching a freely negotiated and mutually acceptable
settlement to the Cyprus issue.
We believe that the proposed confederation can
finally open an avenue for peace and reconciliation based
on a common destiny for the two peoples in Cyprus.
The impasse in the Middle East peace process and
the continuing plight of the Palestinian people are a
source of great concern for Turkey. An incomplete peace
exposes the Middle East to the risks of further instability.
It also dims the prospects for the people of the region to
enjoy an economically and socially sound future.
Turkey is a friend of the Arab nations. We share a
common history and a rich cultural heritage. We value
these strong bonds. Turkey is also a friend of Israel. We
are, therefore, all the more concerned by the lack of
progress in bringing a permanent state of peace and
stability to the Middle East.
In the same vein, we look forward to the
reintegration into the international community of Iraq,
with its territorial integrity intact, through the full
implementation of the Security Council resolutions and
the lifting of the sanctions.
The crisis in Afghanistan also threatens peace and
stability within the wider context of the region. The
Afghan conflict can only be overcome through inter-
Afghan dialogue and the establishment of a broad-based
Government. The United Nations should have a central
role in this regard.
The overall situation in the Caucasus is a major
destabilizing factor. It has a direct bearing on our security
and well-being. We call for the urgent settlement of the
Nagorny Karabakh dispute and the termination of the
Armenian occupation of Azeri territory. The Armenian
leadership must commit itself to the efforts of the Minsk
Group of the Organization for Security and Cooperation
in Europe. It is our sincere conviction that the interests of
26


the Armenian people will be better served by focusing on
a peaceful future, rather than militancy.
Peace and stability in the Caucasus also require the
resolution of the Georgian/Abkhaz conflict, with full respect
for the sovereignty and territorial integrity of Georgia.
Azerbaijan, Armenia and Georgia are our neighbours,
with which we wish to work together for our common
prosperity and security.
At the threshold of a new millennium, our agenda for
the twenty-first century must be inspired by the vision of
the founding fathers. We must rededicate ourselves to the
purposes and principles of the Charter. We must fulfil our
pledge to succeeding generations. To this end, we must join
our forces to maintain international peace and security.
Turkey, for its part, is prepared to assume its share as
an actor in the preservation of international peace, security
and prosperity. In fact, I would like to take this opportunity
to state from this rostrum that we are a serious contender
for the Security Council in the year 2000. Turkey is eager
to place its assets at the service of regional and global
peace and stability as a member of the Council.
The Charter is a contract among nations to combine
our efforts to realize the aspirations and goals of the
peoples of the world. It is high time that we fulfilled its
terms. It is also time to build on the progress we have made
for the cause of peace, security and prosperity of the global
community. We must now give a new direction to our
efforts. As the world turns a new leaf, let us rise to the
occasion.









